DETAILED ACTION
This Non-Final Office action is in response to the amended claims filed on 10/16/2020. 
Claims 9-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moetakef et al. (US 2015/0149066).
As to claim 9 Moetakef discloses an internal combustion engine (figure10) for a motor vehicle (paragraph 0020), comprising: 
at least one cylinder wall (204) forming a cylinder (12); 
and at least one knock sensor (212) that detects knocking combustions occurring in the cylinder, 
the knock sensor (212) being held on a housing element (237) of the internal combustion engine, 
wherein the knock sensor (212) is fastened to a fastening point of the housing element (237), 
an intermediate space (206) and, as a result, a distance running at least in a radial direction of the cylinder, are provided in the radial direction between at least one sub-region of the cylinder wall (204) and the fastening point of the housing element (237) arranged on a side of the cylinder wall facing away from the cylinder; and
at least one sound transmission bridge (214) which extends continuously up to the fastening point in the intermediate space (206) while bridging the distance from the cylinder wall (204), via which sound transmission bridge vibrations (claim 1), on the basis of which knocking combustions occurring in the cylinder are detectable by the knock sensor (212), are transmitted from the cylinder wall to the fastening point.


As to claim 10 Moetakef discloses the internal combustion engine as claimed in claim 9, 
wherein the sound transmission bridge (214) has at least one length region, an outer circumferential-side shell surface of which is spaced apart in the circumferential direction of the sound transmission bridge fully circumferentially from the housing element and from the cylinder wall.

    PNG
    media_image1.png
    725
    800
    media_image1.png
    Greyscale


As to claim 11 Moetakef discloses The internal combustion engine as claimed in claim 9, wherein the sound transmission bridge runs in a straight line over its complete extent extending from the cylinder wall to the fastening point (shown in the figures).

As to claim 12 Moetakef discloses The internal combustion engine as claimed in claim 9, wherein the intermediate space (206) is at least a part of a cooling jacket (225) through which a cooling fluid flows to cool the cylinder wall.

As to claim 13 Moetakef discloses The internal combustion engine as claimed in claim 9, further comprising: a second cylinder wall forming a second cylinder (shown in figure 5), wherein provided in the radial direction of the second cylinder between at least a second sub-region of the second cylinder wall (204) and the fastening point of the housing element (237) arranged on a side of the second cylinder wall facing away from the second cylinder, a second intermediate space and, as a result, a second distance running at least in the radial direction of the second cylinder are provided; and at least a second sound transmission bridge (214) extends in the second intermediate space, while bridging the second distance, from the second cylinder wall continuously up to the fastening point, via which second sound transmission bridge vibrations are transmitted from the second cylinder wall to the fastening point, on the basis of which vibrations knocking combustions which occur in the second cylinder are detectable by the knock sensor (212).

As to claim 14 Moetakef discloses The internal combustion engine as claimed in claim 13, wherein the first and second intermediate spaces ( shown in figure 5) are fluidically connected to one another and are respective parts of the cooling jacket (paragraph 0045).

As to claim 15 Moetakef discloses the internal combustion engine as claimed in claim 9, wherein the housing element is formed as a crank housing of the internal combustion engine (shown in figure 1 #18).

As to claim 16 Moetakef discloses a motor vehicle comprising at least one internal combustion engine as claimed in claim 9 (paragraph 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to knock sensor mounting is disclosed in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                           


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747